       Case 1:20-cv-01356-EPG Document 16 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT WASHINGTON,                               Case No. 1:20-cv-01356-EPG (PC)
12                       Plaintiff,                    ORDER PROVIDING DEFENDANT
                                                       YAPLEE WITH THE OPPORTUNITY TO
13            v.                                       SHOW GOOD CAUSE FOR FAILING TO
                                                       WAIVE SERVICE
14    STEVEN M. YAPLEE,
                                                       (ECF No. 10)
15                       Defendant.
                                                       THIRTY (30) DAY DEADLINE
16

17          Robert Washington (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this action.

19          On October 21, 2020, the Court ordered the United States Marshals Service (“the

20   Marshal”) to initiate service of process on defendant Yaplee. (ECF No. 10). The Marshal was

21   directed to attempt to secure a waiver of service before attempting personal service on defendant

22   Yaplee. (Id. at 2). If a waiver of service was not returned by defendant Yaplee within sixty days,

23   the Marshal was directed to effect personal service on defendant Yaplee in accordance with the

24   provisions of Federal Rule of Civil Procedure 4 and 28 U.S.C. § 566(c), without prepayment of

25   costs. (Id.). The Marshal was also directed to file the return of service, “along with evidence of

26   any attempts to secure a waiver of service of process and of the costs subsequently incurred in

27   effecting service on said defendant. (Id.).

28          On January 28, 2021, the Marshal filed a return of service USM-285 form showing
                                                       1
       Case 1:20-cv-01356-EPG Document 16 Filed 03/22/21 Page 2 of 2


 1   charges of $72 for effecting personal service on defendant Yaplee. (ECF No. 11). According to

 2   the Marshal, the Marshal mailed and e-mailed a waiver of service form. (Id.). Defendant Yaplee

 3   did not return either waiver, which resulted in the execution of personal service on January 27,

 4   2021. (Id.).

 5          On March 19, 2021, defendant Yaplee filed a motion to dismiss for failure to state a claim.

 6   (ECF No. 14).

 7          Rule 4 provides that “[a]n individual, corporation, or association that is subject to service

 8   under Rule 4(e), (f), or (h) has a duty to avoid unnecessary expenses of serving the summons.”

 9   Fed. R. Civ. P. 4(d)(1). “If a defendant located within the United States fails, without good cause,

10   to sign and return a waiver requested by a plaintiff located within the United States, the court

11   must impose on the defendant … the expenses later incurred in making service.” Fed. R. Civ. P.

12   4(d)(2)(A).

13          It appears that defendant Yaplee was given the opportunity required by Rule 4(d)(1) to

14   waive service but failed to return the waiver to the Marshal. The Court will provide defendant

15   Yaplee with an opportunity to show good cause for failing to waive service. If defendant Yaplee

16   either fails to respond to this order or responds but fails to show good cause, the costs incurred in

17   effecting service shall be imposed.

18          Accordingly, it is HEREBY ORDERED that:

19      1. Defendant Yaplee may, within thirty (30) days from the date of service of this order, show

20          good cause for failing to waive service; and
21      2. If defendant Yaplee fails to respond to this order or responds but fails to show good cause,

22          the Court will impose the costs incurred in effecting service.

23
     IT IS SO ORDERED.
24

25      Dated:      March 22, 2021                              /s/
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28
                                                        2
